To me the evidence seems in palpable and manifest preponderance against the verdicts. If that be so in fact, there should be a new trial. That it is so is at least indicated by the concurrence of all of the members of this court with the view of the trial judge that the evidence in support of the verdicts "was not very satisfactory." The character of the damage to the two cars goes far to disprove plaintiffs' theory. It so far corroborates the testimony for defendants that it is doubtful if the jury was at liberty to reject that evidence, which they did in order to arrive at the verdicts.
LORING, JUSTICE, took no part in the consideration or decision of this case. *Page 403